Citation Nr: 0722485	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant & Her Father



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 2002 to November 2002.  The 
veteran died in November 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 letter of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for cause of the veteran's death based on 
a finding that his death was the result of willful 
misconduct.  In August 2006, the appellant appeared at a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Dependency and Indemnity Compensation (DIC) benefits are not 
payable to the surviving spouse of a veteran if the cause of 
death was the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a), (b).  "Willful 
misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n)(1), (3).  Where drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the veteran's willful 
misconduct.  38 C.F.R. § 3.301(c)(3).  

A January 2004 U. S. Marine Corps line of duty determination 
found that the veteran's death did not occur in the line of 
duty.  The Marine Corps concluded his death was the result of 
"intentional misconduct and willful negligence" because he 
intentionally ingested several illegal substances, to include 
cocaine and fentanyl.  The appellant alleges that this 
determination is in error and that the veteran did not die of 
an accidental overdose.  She testified at the August 2006 DRO 
hearing that on the day of the veteran's death, he did not 
feel well, said that his eyes and face hurt, and went to get 
some sleep.  She discovered that he had died when she went to 
wake him up for dinner.  She believed the veteran died of a 
sinusitis edema because she had originally been told that was 
what he died from; she had researched the symptoms and noted 
that he had some of them.  Specifically, she indicated that 
the veteran had asthma when he was in boot camp and that he 
was at the sick bay for a week.  

The Marine Corps' line of duty determination has been 
associated with the claims file; however, records that would 
have been generated during the underlying investigation, to 
include interviews and a complete investigation report, are 
not of record.  Additionally, the death certificate of record 
states the cause of death was pending and indicates that an 
autopsy was performed and was used in determining the 
veteran's cause of death.  The autopsy report is not of 
record.  These records should be in the veteran's service 
medical records and/or his service personnel records; 
however, it does not appear that these records were ever 
requested.  All of the above noted records may be pertinent 
to determining whether the appellant is entitled to receive 
DIC benefits based on the cause of the veteran's death and 
they must be secured.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an exhaustive 
search of all potential depositories where 
the veteran's service medical and 
personnel records could be located, and 
secure copies of all such records for 
association with his claims file.  The 
records requested should include service 
medical and personnel records, including 
the report and underlying records 
generated by the investigation of the 
veteran's death and the complete autopsy 
report.  The search should include (but 
not necessarily be limited to) the 
National Personnel Records Center, the 
Records Management Center, and the 
Personnel Management Support Branch of 
Marine Corps Headquarters.  If any 
location contacted suggests other sources, 
those sources should be encompassed by the 
search.  If any requested records are 
unavailable, or the search for such 
records is fruitless, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

2.  The RO should also undertake any other 
indicated development suggested by the 
development ordered above.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


